 

cornea w3b016 SC Public Employee Benefit Authority

 

 

 

 

 

 

 

 

 

 

 

Please complete form South Carolina Retirement Systems R: EIVE])
in blue or black ink, Member's Disability Report EC

Page 1 (please complete all sections) “,

To be completed by member or legal representative , NOV: 0 5 2018
POSTAL CENIER

Section | PERSONAL INFORMATION

1. Last Name & Suffix 2. First/Middle Name 3. Social Security Number

Nelsen Selintc. Duchette VY7-71 "D604 vies
4. Date of Birth 5, Address 6. Phone
O2/13/197¢ "68020 An. Chats Hwy
7, Clty " 8. State 9, ZIP +4
Ludgela7re Sc. ‘| #2926 - 729%
Section II -

 

a) Deserlbe your disability:

      
   
 

         

IS Seoal rr fia ll. fab tthe 7
OF my Cight leg ete to (Ability (SSE,
b) When did your disability prevent you from working? Month /0 Day 30 Year 20/%

c) Explain why you stopped working: 7 Jon wea the Lected ater, bie prordeel buy lit Efievenear fo

vel +
helly Le rny jot, b, Yor tae pasl / YB proms, Dy right Hate eenctitfiinn “s worse twheeess ($/'3 uniak to clomy dubia

ican not sir hengel o me fo _fehtia ans .Stvellun cing fimibed Rance ge mehon, Thave implaats lio
ears cas ga Moor ¢ am ton et Hime ch feng fee fists, Stivell
d) Hava you retuned to work 9°% %2 * Orace Fulthine CJ Yes [No If yes, when

 

 

 

e) Have you applied for Social Security Disability benefits? [Ves [No if yes, when
Sharted 00g From the Bawa fier
f) Has your disability resulted from an on the job Injury? [Yes [No If yes, When Cexitty Sheriffs OFFice
La The as or
g) Have you filed a Workers Compensation claim? {[4yYes []No ifyes, when 205/09 -¥hote Ira
Section Ill

 

A) Please list the names, addresses, and telephone numbers of physicians who have your current medical records. Or, submit any
current medical records you have with this Disability Report. If further medical evidence develops while your claim is being
evaluated, please forward the documentation to the SCRS Medical Board.

1.Physician's name: yoseoh Tobia MD.
Address: 72 daty yette Place, Hilton Mad Teland Svuth Cvelina RIGAG
f

Zé
Teleshorbs 4 53 } 3yaan hos

How often did you see this physician? Behocen [to 2 times a morsh

ot A ,
Date first seen!) 1a | * dely Date last seen: /0/30/)o1g Shit gong Cewrent )
Treatment Received: Steroich iajections, Fullexxa Injechivas X32, pain Mang gements anid medica rors

MAL, ¥- RAYS arp wif Be_gomne Phrosegh anofie Aght Hate Surg ary

 

2.Physician's name: DS: George Sister len ol
Address: /6 Offatie Center Biv $§, Ohectie Se- 29904

Telephone: ($43) 205 -ay4of-

How often did you see this physiclan? 20/0 Hiroe oi
Date first seen: Date last seen:

Treatment Received: Muy /A ple S¥teeries

 

 

 

 
 

 

3. Physiclan’ s name: ‘ .

mo my Nor eye —
Address; °" y 7 oF RS
, at

 

Telephone:
How often did you sée thisjphysician?

 

Date first.seqn; —: Hagye. Date last seen:
Treatment Received:

 

 

B) Have you been treated at a hospital or clinic for your aisabilty? Ol Yes [iA No If yes, complete the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) Name and Address: (2.) Name and Address: ,
(C1 inpatient: if yes, give dates of admission and [_] Inpatient: If yes, give dates of admission and
. dates of discharge. dates of discharge.
(CJ Outpatient: If yes, give date of admission [_] Outpatient: If yes, give date of admission
to to
to an “te
j~—Reason-for-admission: : a —— mn nn Reason for ad SSO
. _—. naa
Type of treatment received: Type of treatment received:
@) Name and Address: Name and Address: 4 .
[C] Inpatient: if yes, give dates of admission and (_] Inpatient: If yes, give dates of admission and
dates of discharge. dates of discharge. .
(] Outpatient: If yes, give date of admission [] Outpatient: If yes, give date of admission
to |, to
to to
Reason for admission: Reason for admission:
Type of treatment received: Type of treatment received:

 

 

 

 

 

 

 

 

C) Have you been evaluated by other agencies for your disability? A Yes [[JNo (for oxo ete RIN.ED
Workers Compensation, Vocational Rehabilitation, Social Security Administration) :
Ifyes, name of agency: 4.1.4 -1pA Wolters Compersation - NEN: 05 2018
Address: 2 0, Boy 212159 Columbia SC aIe2t POSTAL | CENTER

Your claim number with this Agency:... . . .. a See clecuments

 

Dates of visits: Started (4 8009 thrvunh Bort

 

Type of treatment or examinations received: Mu ltip le $e gerkes te include 5 fay ng at Corte Coralia. (heprhat

 
 

i fight fines which condihun hag gotten worse, EveRy deny swollen, PAW Attn berets, locbag,

gities Vint, anshrdble,

 

 

D) Ifyou have additional medical information to support your disability, please attach a separate sheet listing information required above.

 

 

 

Page 2

 
 

Section IV

 

Has your doctor restricted your work activities In any way? faves [] No
Ifyes, which doctor? Dy, Fosenh Tobia

State what the physician told you not to do: NO wirk - Ria Lb httee is bad and ARECHIVETY
‘g

Section V 5 e6 8

Has your disability restricted your activities of daily living such as: home duties, Social activities, or your Tb PSR GEMCER

wa

needs? | Pl Yes [JNo

 

 

 

 

If yes, please describe your limitations: Z pngn/ |

Aor me peer el wi pune, 2 arn tote lle [2 Pectin Tien lobadee eset fl Oct Bey Sage. Brovirg Stef Sod
of essigt me in the feb, fb tin rot

 

 

 

le f* lo mw hore. ME
ang S0Ctas Us _aae oe gt mary tapes, Baediuste trrtgh 6 beg, LT ho my scl
Zac? er bag clowmrs py celts of The Big ec fo oye ed Kate, Than th ae ote and sleen

 

  

medications far tomfecl everg ny, LOSS oF ‘ fram POST TRAum

LD tatte Wellhi trin (Hal bee ) Clongzepam und Zolpi dem; ‘
Section VI _ .

  

   

LY

 

 

a) What was your most recent job(s) before you stopped working? If you have more than one job, please list separately.

 

 

Job Tile: Bice OF wer EMplOYer: Fon ot Mites (alice Leese t
From: / 5 /20t7 to: KL 26f 2009. - .

 

 

oS Beau hint” County Shave fF OFF he 7 pre fy Shans’ Ff

b) In this job did you:
Piven 19,2084 fo Aug (0, Zoid

1. Use machines, tools, or equipment of any kind? [Yes [No
If yes describe type of tools/equipment used: Diefy (var sr ” Bett htershy Rfpperek, 6a Cbs. Weerring heavy | Bets

Smee March Qood tv Och, 23, avig,
2. Use technical knowledge or skills? [Z7]Yes [(]No

If yes, describe technical knowledge or skills: Prfetiag aad Seen Chie. yell, Fleming ferme ting clr seins

Sibdtia A ve aren Treedaving
3. Do any writing, complete reports, or perform similar duties? [J Yes ch No

Ifyes, please describe: Lepor 7 tvr'tirg Lotte ard rael Repols on~
. deartd Averiflitetioa Formy, ,

4, Have supervisory responsibility? | eyes _, LE] No aoe nore erm
If yes, please indicate the number of employees supervised and the extent of your supervision; a ;

For taples, a veo a fhe Beate T €Gctr Py Shentet OF ie 2 pepensred eprom, ¥$
peopte On  & S4hAFtK ny BO16 To fhe begins ag et Pity All,

1

 

¢) Please describe your essential job duties:
I 4 [4a En forcerent Of cgn hitfres Ag wey presets BAdl Series Libs feel ty (re ftcthen of fe 4

 

 

 

 

 

 
 

d) Describe the amount of physical activity your job involves during atypical work day.

 

 

 

   

 

 

 

WALKING (check number of hours a day) 1020370+7050*07D 8 CY
core soe ee Kok 4 Falk o+ ou nat ort.

«STANDING (os k nuribey/of hours a day) iO 2-zp2ro4+opsonr«*o7oecy
SITTING {check nufhber of hours a day) 1N20og3s;0n04#oOoO'O F&O? Ol?
ee a oD
BENDING / STOOPING ( check number of hours per day) 102030470: Ot*oa7O0e2O
CLIMBING (check number of hours per day) ioz20p3Iptw~osor*nvoetey
RUNNING(check number ofhousperday) == = TZ OF Oo Oe

sae ge, pow 7 vw - ‘ .

LIFTING AND CARRYING: '

. - : - tee . 8 - . . ae ™ us xv tie
OCCASIONALLY (UP_TO 1/3 OF AN 8-HOUR.DAY),LIETS AND/OR CARRIES:_. . ay . -

|- - -EJLESS-THAN10-LBS: -———-Kinds of objects lifted: a nchina Z7a0T Hey ia bed cloning - a

* +[-)10 LBS. Lt erent ‘Kinds of objects lifted: wo ‘ vost _ 2 ‘

[-] 20.88. Kinds of objects lifted: CA Nor PO
[_] 50 LBS. Kinds of objects lifted: ¢yy wor Dd
[J 100 LBS. OR MORE Kinds of objects lifted: “~~ 4n wer Do

 

=

"htm _ ‘ Ny . '

FREQUENTLY (1/3 TO 2/3 OF AN 8-HOUR DAY) LIFTS AND/OR CARRIES:

wos

 

 

 

 

 

 

[LESS THAN 10 LBS. Kinds of objects lifted: sunetines fe never EZ bo weT Bo macy aay more Tod Awful
[10 LBs. . Kinds of objects\lifted:’ .’ yo
[] 25 Les. * "Kinds of objects lifted:’ ” Gaw wor
7 DO
([] 50 LBS. OR MORE Kinds of objects lifted: °
+ Cy ner PO 8-6
Section Vil ,

 

Remarks: ‘This section may be used for-additional information that-will-be helpful to make a decision about your disability claim:
Due Te my right Knee juries Z cum “ankle to per form my job oC any fing, My Kace is Seiler, PAefial, docte $.
Give dwey, Washable Pvery stay, Fam confined toa permanent brace, If £ clo eT weer the brace F
lose balanceginel Fall, When T wes sil workerag Since hy lajuries tomy Hee L£ fli on the job several times ruaaiay,

M1 Right leg has gotten Wake and’ F have hunted range pf motion, Lean nel Bena my Ante any more

  

 Leticd not wiated togive up, Now Fits aasake
7? thee Lan Aix ning aad my Mece 3 Weak alony MITA way “8, En Ad Fas tated atabled, pjow Fearn
MoT de anyfhrrg hike befor. E Sutac from PT: ES; chased by beng yn lacs Exforctints tthave a permanent hinp

Tt s hard tyr wie fo stay balanced, Z mal he jting fee another Sarg ny Me) the. Ors. Tob
The information | have provided is correct to the best of my knowledge.

 

 

 

Signature of Applicant:_gtéemna. Ws Neloon Date: so/3o/ aol§

(If signed by other than the applicant, a copy of the Power of Attorney for the person signing must be attached)

Return to: RECEIVED

SC Public Employee Benefit Authority ‘ . 8
South Carolina Retirement Systems W: {
Customer Annuity Claims NOVO 920

PO Box 11960, Columbia SC 29211-1960 . POSTAL CENTER

Page 4

 
